Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species election requirement in the reply filed on 04/29/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-9, 17, 19, 23-24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US2002/0159183).

Regarding claim 8, Li discloses an apparatus adapted to display multiple video feeds in a single window, the apparatus comprising: 
a mobile device (Fig. 1: Mobile Phone Camera 100) comprising: 
a user interface ("UI": See one of UI in one of Figs. 2a-4b or 6a-20b); 
a first camera (Fig. 1: See one of camera lenses 1 to N or Section 193);  28Attorney Docket No. 59154.3US01 Customer No. 27683 
a second camera (Fig. 1: See one of camera lenses 1 to N or Section 193);  28Attorney Docket No. 59154.3US01 Customer No. 27683and 
one or more processors, the one or more processors comprising a graphics processing unit ("GPU") ([0076]: one or more processor units 110 include GPU, ISP, DSP); and 
a non-transitory computer readable medium having stored thereon a plurality of instructions (Fig. 1: Internal/External memory 121/120; [0081, 0102, 0113-0144]), wherein the instructions are executed with the one or more processors so that the following steps are executed: 
generating a first video feed using the first camera ([0151; 0226-0027]); 
generating a second video feed using the second camera ([0151; 0226-0027]); 
creating, using the GPU, a single window that includes the first video feed and the second video feed ([0077-0079; 0137; 0147-0148]: single/ preview window 204 includes plurality of video/images in area 205 and 206); and 
displaying, on the UI, the single window (abstract; [0137; 0147-0148]: GPU combine a plurality of channels of video streams acquired by the N camera lenses 193 into one channel of video stream. Window 204 display simultaneously different video images acquired by different camera lenses in different areas 205-206 of window 204).  

Regarding claim 9, Li discloses the apparatus of claim 8, wherein the instructions are executed with the one or more processors ([0076]) so that the following steps are also executed: recording, over a period of time, the displayed single window (abstract; [0022; 0148; 0246]: see multi-channel video recording mode and recording time); and storing the recording as a single video file ([0137; 0024]).  
Regarding claim 17, Li discloses the apparatus of claim 9, wherein the mobile device further comprises a first sensor that generates sensor data ([0074; 0083; 0130]: Li teaches touch senor 180J or 180K to determine touch even or touch data); and wherein the instructions are executed with the one or more processors so that the following step is also executed: determining, based on the sensor data, that the sensor data has met or exceeded a threshold (Fig. 2a: camera icon 201; [0144-0145]: touch data in camera icon 201 area of fig. 2a, video recording icon or Multi-channel video recording  areas of fig. 2b or other touch icon areas are inherently determined to meet a threshold in order for a corresponding cameras operations to be executed); and wherein recording the displayed single window is in response to the determination that sensor data has met or exceeded the threshold ([0144-0145]: Once camera icon 201 is tapped, window in fig. 2b is displayed or once Multi-channel video recording icon 203 is touched, window in fig. 2c is displayed).  

Regarding claim 19, Li discloses a method of bypassing a CPU of a mobile device to generate a single video file using a GPU of the mobile device, the method comprising: 
simultaneously identifying, using a mobile application stored in the mobile device, a first video feed of a front-facing camera of the mobile device and a second video feed using a rear-facing camera of the mobile device ([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are identifying; [0137; 0006; 0014-0015]: GPU composite frames of images acquired by N camera lenses of front and/or rear facing camera); 
sending, using the mobile application ( [0145]: fig. 2 a-b: camera 201 or multi-channel video recording icon is inputted/ used), the first video feed and the second video feed to the GPU while bypassing the CPU ([0137]: GPU composite frames of images acquired by N camera lenses; [0148]: two camera lenses are used for multi-video recording); 
generating, using the GPU, a single window that includes the first video feed and the second video feed ([0137]: See windows ); 
displaying, on a user interface and using the mobile application, the single window to provide a real-time feed of the front-facing and rear-facing cameras (abstract; [0137; 0147-0148]: Window 204 display simultaneously different video images acquired by different camera lenses in different areas 205-206; [0006; 0014-0015]: See different camera lenses  with front or rear facing); 
recording over a period of time, using the mobile application, the displayed single window to generate the single video file (abstract; [0022; 0148; 0246]: see multi-channel video recording mode and recording time; [0137; 0024]: generate one video file);  31Attorney Docket No. 59154.3US01Customer No. 27683 
wherein the single video file includes the first video feed and the second video feed ([0137; 0024]).  

Regarding claim 23, Li discloses a method of combining a first video feed and a second video feed associated with an application programming interface into a single window generated by a mobile application (abstract), the method comprising: 
identifying, using the mobile application stored in a mobile device, the first video feed associated with the application programming interface ([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are determined); 
identifying, using the mobile application, the second video feed associated with the application programming interface ([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are determined); 
generating, using the mobile application and a graphics processing unit ("GPU") of the mobile device, the single window ([0137]: GPU composite frames of images acquired by N camera lenses), wherein the single window includes the first video feed and the second video feed (See frames or video of multi-channel lenses on fig. 2c, 6a-7c; [0137; 0147-0148]: Window 204 display simultaneously different video images acquired by different camera lenses in different areas 205-206; [0006; 0014-0015]: See different camera lenses  with front or rear facing); and displaying, on a user interface ("UI") of the mobile device and using the mobile 32Attorney Docket No. 59154.3US01 Customer No. 27683application, the single window (See different user interface or icons on the single window 204 of one of fig. 2a-7c).  

Regarding claim 24, Li discloses the method of claim 23, wherein generating the single window comprises: identifying a first plurality of pixels of the first video feed (([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are determined); identifying a second plurality of pixels of the second video feed ([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are determined); and drawing the first plurality of pixels and the second plurality of pixels into the single window (See window 204 in one of fig. 2b-7c).  

Regarding claim 27, Li discloses the method of claim 23, wherein the single window is recorded over a period of time ([0022; 0218, 0240, 0265; 0293]: Li teaches different scenarios wherein mobile phone camera starts or stops video recording after detecting recording instruction of a user. Therefore, in a period of time of recording video the camera phone stops recording video in response to stop recording instruction of a user) to generate a single video file ([0137; 0024]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chung (US2017/0176208).

Regarding claim 1, Li discloses a method of simultaneously displaying a first video feed, a second video feed, and a map overlay within a single window that is generated by a mobile application (abstract), the method including: 
identifying, using the mobile application that is stored in a mobile device, the first video feed that is generated by a front-facing camera of the mobile device ([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are identifying; See also front and rear facing cameras in section [0006; 0014-0015]); 
identifying, using the mobile application, the second video feed that is generated by a rear-facing camera of the mobile device ([0147]: fig. 2b: when multi-channel video recording is selected in, video feed from one of camera lenses 1-N are identifying; See also front and rear facing cameras in section [0006; 0014-0015]); 
creating, using the mobile application and a graphics processing unit ("GPU") of the mobile device, the single window that includes the first video feed, the second video feed ([0137]: GPU composite frames of images acquired by N camera lenses; [0137; 0147-0148]: Window 204 display simultaneously different video images acquired by different camera lenses in different areas 205-206; [0006; 0014-0015]: See different camera lenses  with front or rear facing).
However, Li fails to disclose: “generating, using the mobile application, the map overlay using location data of the mobile device; the single window that includes the map overlay”.
In an analogous of art, Chung teaches an electronic device to obtain video images and map information corresponding to sensed current location of the electronic device ([0006]). Chung further teaches a user interface to output a live video region together with the map information region (abstract; [0063]).  In light of the teaching from Chung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a map information region corresponding to the device position together with a live video.  The modifications thus provide map information to easily distinguish a direction by simultaneously displaying map information and a live video (Chung: [0005-0007]).
displaying, on a user interface and using the mobile application, the single window ([0137; 0147-0148]: Window 204 display simultaneously different video images acquired by different camera lenses in different areas 205-206; [0006; 0014-0015]: See different camera lenses  with front or rear facing); recording over a period of time, using the mobile application, the displayed single window ([0022; 0218, 0240, 0265; 0293]: Li teaches different scenarios wherein mobile phone camera starts or stops video recording after detecting recording instruction of a user. Therefore, in a period of time of recording video the camera phone stops recording video in response to stop recording instruction of a user); and storing the recording of the displayed single window as a single video file ([0137; 0024]).  

Regarding claim 11, Li discloses the apparatus of claim 9, wherein the GPU creates the single window (abstract; [0137; 0147-0148]: GPU combine a plurality of channels of video streams acquired by the N camera lenses 193 into one channel of video stream. Window 204 display simultaneously different video images acquired by different camera lenses in different areas 205-206 of window 204).
However, Li fails to disclose: “wherein the instructions are executed with the one or more processors so that the following step is also executed: generating a map overlay using location data of the mobile device;  29Attorney Docket No. 59154.3US01Customer No. 27683and wherein the GPU creates the single window using the map overlay such that the single window further includes a mapped location of the mobile device”.  
In an analogous of art, Chung teaches an electronic device to obtain video images and map information corresponding to sensed current location of the electronic device ([0006]). Chung further teaches a user interface to output a live video region together with the map information region (abstract; [0063]).  In light of the teaching from Chung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a map information region corresponding to the device position together with a live video.  The modifications thus provide map information to easily distinguish a direction by simultaneously displaying map information and a live video (Chung: [0005-0007]).

Regarding claim 17, Li discloses the apparatus of claim 9, wherein the mobile device further comprises a first sensor that generates sensor data ([0074; 0083; 0130]: Li teaches touch senor 180J or 180K to determine touch even or touch data); and wherein the instructions are executed with the one or more processors so that the following step is also executed: determining, based on the sensor data, that the sensor data has met or exceeded a threshold (Fig. 2a: camera icon 201; [0144-0145]: touch data in camera icon 201 area of fig. 2a, video recording icon or Multi-channel video recording  areas of fig. 2b or other touch icon areas are inherently determined to meet a threshold in order for a corresponding cameras operations to be executed); and wherein recording the displayed single window is in response to the determination that sensor data has met or exceeded the threshold ([0144-0145]: Once camera icon 201 is tapped, window in fig. 2b is displayed or once Multi-channel video recording icon 203 is touched, window in fig. 2c is displayed).  

Regarding claim 22, Li discloses the method of claim 19, further comprising obtaining, using the mobile application, map location data of the mobile device during the period of time; and generating, using the GPU, a map overlay based on the map location data; wherein the single window further includes the map overlay.  
In an analogous of art, Chung teaches an electronic device to obtain video images and map information corresponding to sensed current location of the electronic device ([0006]). Chung further teaches a user interface to output a live video region together with the map information region (abstract; [0063]).  In light of the teaching from Chung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a map information region corresponding to the device position together with a live video.  The modifications thus provide map information to easily distinguish a direction by simultaneously displaying map information and a live video (Chung: [0005-0007]).

Claims 2, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bezjian (US2017/0244879).

Regarding claim 2, Li discloses the method of claim 1, further comprising recording over the period of time ([0022; 0218, 0240, 0265; 0293]: Li teaches different scenarios wherein mobile phone camera starts or stops video recording after detecting recording instruction of a user. Therefore, in a period of time of recording video the camera phone stops recording video in response to stop recording instruction of a user), using the mobile application (See camera icons/ app 201 or other camera functions in fig. 2a-7c) and a microphone of the mobile device, audio captured by the microphone ([0113-0114; 0118]).
However, Li fails to disclose: “wherein the single video file also comprises the recorded audio”.  
In an analogous of art, Bezjian teaches an electronic device capture scenes by both front and back cameras for simul-recording function (abstract; [0020])  in a predetermined count down period or user defined period (See timer or release record button at any time user desire in step 17 of fig. 5).  Benzjian futher teaches one or more microphones configured to record audio in conjunction with one or both front/rear camera ([0021; 0027]). In light of the teaching from Bezjian, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to record multiple video images with audio captured by one or two microphones.  The modifications thus provide means for recording video and its corresponding audio together (Benzjian: [0027]).


Regarding claim 12, Li discloses the apparatus of claim 9, wherein the mobile device further comprises a microphone; wherein the recording further includes audio captured by the microphone ([0113-0114; 0118]). However, Li fails to disclose: “audio captured over the period of time; and wherein the single video file includes the audio”.  
In an analogous of art, Bezjian teaches an electronic device capture scenes by both front and back cameras for simul-recording function (abstract; [0020])  in a predetermined count down period or user defined period (See timer or release record button at any time user desire in step 17 of fig. 5).  Benzjian futher teaches one or more microphones configured to record audio in conjunction with one or both front/rear camera ([0021; 0027]). In light of the teaching from Bezjian, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to record multiple video images with audio captured by one or two microphones.  The modifications thus provide means for recording video and its corresponding audio together (Benzjian: [0027]).

Regarding claim 21, Li fails to disclose the method of claim 19, further comprising capturing audio over the period of time; wherein the single video file further comprises the captured audio such that the single video file is a multi-media file.  
In an analogous of art, Bezjian teaches an electronic device capture scenes by both front and back cameras for simul-recording function (abstract; [0020])  in a predetermined count down period or user defined period (See timer or release record button at any time user desire in step 17 of fig. 5).  Benzjian futher teaches one or more microphones configured to record audio in conjunction with one or both front/rear camera ([0021; 0027]). In light of the teaching from Bezjian, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to record multiple video images with audio captured by one or two microphones.  The modifications thus provide means for recording video and its corresponding audio together (Benzjian: [0027]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith (US2016/0105406).

Regarding claim 15, Li fails to disclose the apparatus of claim 9, wherein the instructions are executed with the one or more processors so that the following steps are also executed: pushing the single video file from the mobile device and to a remote computer that is in communication with the mobile device via a network; and automatically deleting the single video file from the mobile device after pushing the single video file from the mobile device and to the remote computer.  
In an analogous of art, Smith teaches an electronic device (Fig. 1, 2I-2J: 101) that is powered by a battery (215) and communicated via wireless or network (Fig. 1, 2I-2J: 212, 220, 221). Smith further teaches the electronic device that is capable of recording video, transmitting video to a server and delete video from memory (Fig. 2: See step 250, 252 and 253; [0073]).  In light of the teaching from Smith, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to delete video from a memory after the video is transmitted to a server.  The modifications thus provide a means for backing up video from a memory into a server and increasing storage space of the memory.

Regarding claim 16, Li in view of Smith discloses the apparatus of claim 15, wherein the automatic deletion of the single video file from the mobile device allows for the single video file to be stored in the remote computer while reducing memory usage of the mobile device ([0073]: Smith teaches an electronic device wherein after  video is transmitted to a server, the video in a memory is deleted. Thus reduce(g memory usage of the device).  

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee (US2014/0015781).

Regarding claim 18, Li fails to disclose the apparatus of claim 17, wherein the first sensor is an accelerometer; and wherein the threshold is associated with a predetermined acceleration.  
In an analogous of art, Lee teaches an electronic device to change the size of a first touch input window and to control a display unit to display second input window in association with  acceleration magnitude predefined in a memory (Fig. 10-11: 1045 or 1141 [0099]).  In light of the teaching from Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to change touch input windows in responsive to magnitude of acceleration.  The modifications thus provide a means for adjust touch input windows in according to magnitude of acceleration (Lee: [0099]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chung and further in view of Zhong (US2004/0247034).

Regarding claim 3, Li in view of Chung fails to explicitly disclose the method of claim 1, further comprising: storing the single video file in a buffer memory of the mobile device; and retrieving the single video file from the buffer memory of the mobile device.  
In an analogous of art, Zhong teaches an electronic device to video image in a buffers in order to retrieve for post-processing.  In light of the teaching from Zhong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li and Chung to store video image in a buffer.  The modifications thus provide a means to store and retrieve for post-processing.
Allowable Subject Matter

Claims 4-6, 10, 13, 20, 25 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the apparatus of claim 3 further in combination with: “detecting, using the mobile application and after the single video file is stored in the buffer memory, a triggering event; wherein the retrieval of the single video file from the buffer memory is in response to the detection of the triggering event.  

Regarding claim 5, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the apparatus of claim 3 further in combination with: “wherein the mobile device comprises an accelerometer that measures acceleration of the mobile device; wherein the method further comprises detecting, using the mobile application, that acceleration of the mobile device has met or exceeded a predetermined threshold; and wherein retrieving the single video file from the buffer memory of the mobile device is in response to the detection of the mobile device meeting or exceeding the predetermined threshold”.  

Regarding claim 6, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the apparatus of claim 3 further in combination with: “wherein the creation of the single window uses the GPU of the mobile device but occurs without interaction with a central processing unit ("CPU") of the mobile device”.  

	Regarding claim 10, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the apparatus of claim 9 further in combination with: ”wherein the single video file is stored in a buffer memory of the mobile device; wherein the instructions are executed with the one or more processors so that the following steps are also executed: detecting a triggering event that occurs during the period of time; retrieving, in response to the detection of the triggering event, the single video file from the buffer memory”.

Regarding claim13, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the apparatus of claim 11 further in combination with: “wherein the one or more processors further comprises a central processing unit ("CPU"); and wherein the instructions are executed so that the GPU bypasses the CPU to create the single window using the map overlay”.  

Regarding claim 20, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the method of claim 19 further in combination with: ”wherein sending the first video feed and the second video feed to the GPU while bypassing the CPU improves processing capacity of the mobile device and reduces power consumption of the mobile device”.  

Regarding claim 25, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the method of claim 23 further in combination with: ”generating, using the mobile application, a map overlay using location data of the mobile device; wherein the single window comprises: a first section; a second section; and a third section; wherein the first section includes the first video feed; wherein the second section includes the second video feed; and wherein the third section includes the map overlay; and zooming in on the map overlay while the single window is displayed on the UI”.  

Regarding claim 28, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the method of claim 27 further in combination with: ”storing the single video file in a buffer memory of the mobile device; detecting a triggering event that occurs during the period of time; and retrieving, in response to the detection of the triggering event, the single video file from the buffer memory.  

Regarding claim 29, the prior art of Li discloses a camera to compose multi video channel in a same window. The prior art of Chung discloses a camera to overlay current map into real time video. The prior art of Smith discloses a camera to send video image from a memory and deleted the video from the memory. The prior art of Bezjian discloses a camera to record front and rear video camera with an audio signal. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the method of claim 27 further in combination with: “storing the single video file in a buffer memory of the mobile device; detecting a triggering event that occurs after the period of time; and retrieving, in response to the detection of the triggering event, the single video file from the buffer memory”.


	Regarding claims 7 and 26 the claims are objected as being depending upon the objected claims 6, and 25,  respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/12/2022